I would vote to affirm the Deputy Commissioners denial of benefits and therefore must respectfully dissent from the majority in this matter. The greater weight of the evidence does not establish that plaintiff sustained an injury by accident, which resulted in any appreciable consequences. Considering the inconsistencies in plaintiffs early statements as to how or when he hurt his back, the evidence fails to establish that plaintiff sustained a back injury due to an injury by accident or specific traumatic incident in the course of his employment with defendant on or about either September 1 or September 3, 1997. In addition, even though the evidence indicates that the incident with the trash cans occurred on or about September 1, 1997, the incident has not been established as the cause of plaintiffs back complaints. In fact plaintiff did not report the incident to either his family doctor or the orthopedic specialist when he first saw them within one to two weeks of the alleged incident. Furthermore, he did not mention the incident to his supervisor when he first reported his back pain on September 6, 1997. Finally, plaintiff did not relate this particular incident to his back pain until almost three weeks later. The greater weight of the evidence fails to establish a specific traumatic incident on or about September 1, 1997. Therefore, plaintiffs claim should be denied.
                                  S/_______________ DIANNE C. SELLERS COMMISSIONER